Mr. Justice Thomas delivered the opinion of the court: The declaration in this case states: ‘ ‘ This claim is based on account of wild pheasants, protected under Illinois State Game Laws, scratching out and eating seed corn which necessitated four plantings and failure of crop for year 1925 and a loss of three hundred and sixteen dollars and seventy cents.” The Attorney General has filed a general demurrer to the declaration, but no briefs have been filed by either claimant or defendant. Apparently claimant bases his right to an award upon the theory the State is liable for damages caused by wild birds and animals that are protected by the State- game laws. The title to wild game and birds is in the State, and is held by it for the benefit of all the people of the State. Schulte v. Warren, 218 Ill. 108. The protection and preservation of wild game is a very common police regulation in all civilized countries and is justified on many grounds, one of which is for the purposes of food. American Express Co. v. The People, 133 Ill. 649. The protection of the pheasants in question being a proper exercise of its police powers by the State, claimant is not entitled to any compensation for the damages, if any, which he may have suffered consequent thereof. The demurrer is sustained and the case dismissed: